Citation Nr: 1534645	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  14-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder, claimed as food poisoning.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a stomach disorder, claimed as food poisoning.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for neurological disturbances, claimed as pinprick and numbness.  

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.
8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a prostate disorder.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left knee disability.
 
12.  Entitlement to special monthly pension (SMP) based upon the need for aid and attendance of another person (A&A) or being housebound.  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1944 to January 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

In January 2013, the Veteran revoked representation by the Puerto Rico Public Advocate for Veterans Affairs.  He is currently unrepresented.  

For the stomach disorder, the Board has characterized the issue as a stomach disorder, claimed as food poisoning to reflect the Veteran's initial July 2012 disability description.  The poisoning claim as described by the Veteran in May 2009 and adjudicated by the RO in August 2009 is essentially the same claim as the current one filed in July 2012 that was broadly construed as a stomach disorder.  Thus, the issue of service connection for a stomach disorder, claimed as food poisoning, is subject to the final August 2009 RO decision.  38 C.F.R. § 3.156. 

The Board also notes that the RO characterized entitlement to SMP based on A&A or being housebound as a petition to reopen.  However, pension claims are not subject to the regulations governing previously denied service connection claims.  38 C.F.R. § 3.156; see Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) ("We agree with the Secretary that claims for service-connected benefits or compensation differ from claims for non-service-connected benefits or pension, and that the term "reopening," although occasionally used to refer to other types of claims, applies, in its strictest sense, only to the process of presenting new and material evidence to allow a previously denied claim for service-connected benefits to be considered anew.  Accordingly, we hold that the [new and material evidence] analysis does not apply to claims for pension benefits").  Thus, the claim for entitlement to SMP based upon A&A is not subject to any prior rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a stomach disorder and to SMP based upon A&A or being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO denied claims for service connection for poisoning, claimed as a stomach condition, and a back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year since the August 2009 rating decision relates to unestablished facts necessary to substantiate the poisoning, claimed as a stomach condition, and back disability claims, and raises a reasonable possibility of substantiating the claims.  

3.  A low back disability did not have its clinical onset in service and is not otherwise related to active duty; lumbar spine arthritis was not exhibited within the first post service year.  

4.  A neurological disturbance, described as pinprick and numbness, did not have its clinical onset in service and is not otherwise related to active duty.

5.  A left knee disability did not have its clinical onset in service and is not otherwise related to active duty; left knee arthritis was not exhibited within the first post service year.  

6.  A right knee disability did not have its clinical onset in service and is not otherwise related to active duty; right knee arthritis was not exhibited within the first post service year.  

7.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year.  

8.  A prostate disorder did not have its clinical onset in service and is not otherwise related to active duty.

9.  An acquired psychiatric disorder did not have its clinical onset in service and is not otherwise related to active duty; psychosis was not manifest within the first post service year.

10.  The Veteran did not incur additional left knee disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.

CONCLUSIONS OF LAW

1.  The August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The Veteran has submitted new and material evidence to reopen his claims for service connection for a stomach condition and back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2015).

4.  The criteria for service connection for a neurological disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).

7.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309 (2014).

8.  The criteria for service connection for a prostate disorder are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309, 3.310 (2014).
10.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

As the petitions to reopen are fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a July 2012 letter provided notice of the information and evidence needed to substantiate a 38 U.S.C.A. § 1151 claim.  The Veteran received adequate notification in May 2013 and October 2013 letters regarding all elements of service connection.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran.  

The Board notes that the Veteran has received private medical care for several years prior to filing his claims.  The available private medical records are limited to Dr. B.V. treatment notes from 2012 and an October 2012 letter from Dr. N.O.V.  The Veteran has had a meaningful opportunity to identify pertinent evidence and has submitted a letter from Dr. N.O.V. in support of a nexus.  VA treatment records include summaries of the prior private medical treatment.  The Veteran has provided general reports about the nature of his disabilities and expressed his contention that his current disabilities are related to his October 1944 in-service illness and medical treatment.  He has not identified any particular instance of post-service treatment where a treating clinician informed him about a nexus.  Evidence of a nexus to the Veteran's in-service illness is crucial to the service connection claims.  Private medical records concerning ongoing care over 50 years following service are cumulative and redundant of the currently available VA and private medical records.  Therefore, in this particular case, a remand to search for additional private medical records would not raise any reasonable possibility of substantiating the claims.  38 C.F.R. § 3.159(d).  

The Board notes that the record contains a reference to 1944 treatment for arthritis at the Gurabo Hospital.  It stated that if information pertaining to specific date and installation for treatment was provided, additional efforts would be made to obtain these records.  There are no additional reports or references concerning these hospital records then or now.  Therefore, a remand to search for these hospital records would be futile.  38 C.F.R. § 3.159(d).  

The Veteran was afforded a VA medical opinion concerning his lumbar spine disability.  The medical opinion was given by a physician based upon a complete review of the record and supported by a detailed rationale, and is therefore adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not afforded VA examinations or medical opinions for service connection claims for neurological, knees, hypertension, prostate or psychiatric disabilities.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

The Veteran asserts a general nexus for the currently claimed disabilities from an in-service episode of food poisoning and attendant medical treatment.  (See July 2012 statement).  For his claimed right knee disability, his assertion conflicts with his prior report.  In a January 1984 report, he identified post service injuries as the cause of his contemporaneous right knee pain.  The evidence does not suggest that his bilateral knee, neurological, hypertension, prostate, or psychiatric disabilities were manifest until many years after service.  Aside from the Veteran's lay assertions, the evidence does not in any way suggest that these post service disabilities are related to his in-service illness and attendant medical treatment.  He does not assert any other in-service event, injury or disease, to which these post service disabilities could possibly be related.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed bilateral knee, neurological, hypertension, prostate and psychiatric disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278. 

For the 38 U.S.C.A. § 1151 compensation claim, the evidence does not show an additional disability as discussed in detail below.  Without evidence of an additional disability from VA treatment, an examination or medical opinion is not necessary for this claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79; Trafter v. Shinseki, 26 Vet. App. 267 (2013) (VA's duty to assist in obtain a medical examination for additional disability compensation claims is triggered when the evidence indicates there may be an association between Veteran's claimed additional disability and VA treatment, but did not require evidence sufficient to prove causation of disability by VA treatment).

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied for the issues adjudicated below.  

II.  Petitions to reopen 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In his July 2012 claim, the Veteran describes his disability as unspecified residuals from food poisoning.  The RO characterized the claim as a stomach condition.  This claim is subject to the August 2009 rating decision, which denied service connection for poisoning and a back condition.  New and material evidence was not received within the appeal period for either claim.  The August 2009 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

(i) Stomach disorder, claimed as food poisoning

The August 2009 RO decision determined that the Veteran did not have a chronic disability associated with any in-service illness, claimed as poisoning.  Evidence previously considered includes STRs, VA treatment records, and written statements from the Veteran.  

New received evidence includes an October 2012 letter from Dr. N.A.O. reporting a nexus to in-service food poisoning for the Veteran's current stomach symptoms.  When viewed with previously available evidence, it is considered new and material evidence.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for poisoning, and the claim is reopened.

(ii) Back disability 

The August 2009 RO decision denied service connection for a back condition due to absence of a nexus to service.  Newly received evidence includes an October 2012 letter from Dr. N.A.O.  She provided a favorable nexus opinion for the current back disability.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for a back disability, and the claim is reopened.
III.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, hypertension and psychosis, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying service.  38 C.F.R. §§ 3.307, 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Lumbar spine disability and neurological disorders

STRs from October 1944 reflect that the Veteran had a sudden onset of illness and was ultimately diagnosed with malaria fever and nematodiasis.  His admitting symptoms included headache, malaise, back and abdominal pain, diarrhea, vomiting, and chills.  He admitting diagnosis was diarrhea, and he was hospitalized for several days.  During his hospitalization, he had numerous diagnostic tests, including serology testing.  The STRs do not specifically document a lumbar puncture.  He was discharged with a final diagnosis of malarial fever and nematodiasis.  Both conditions improved with hospitalization and he was discharged to duty.  

In October 1945, the Veteran was briefly hospitalized for acute gastroenteritis and intestinal disorders.  He was considered cured at the time of discharge.  

The Veteran had another period of hospitalization in February and March 1946 due to gastritis, colitis, hyperchlorhydria, myositis, and trichariasis.  A March 1946 physician's note indicates that the lumbar puncture was requested.  Except for hyperchlorhydria, which was considered improved, all of his illnesses were considered cured.  

April 1946 RO records refer to 1944 treatment for arthritis at the Gurabo Hospital.  

In a January 1984 report given for a contemporaneous VA examination, the Veteran reported that he injured his head, back, neck, right leg, and right knee in a 1978 slip and fall injury at work.  Clinical examination showed the Veteran to have a balanced gait and normal propulsion.  He used a cane with his right hand.  He had severely restricted forward flexion motion.  He reported lumbar tenderness, but lumbar muscle spasm was not observed.  X-rays showed slight left scoliosis, likely due to position and a metallic foreign body in the right lower quadrant.  Otherwise, the findings were unremarkable.  For diagnosis, the examiner stated that there was no orthopedic condition for the low back.  

June 1989 VA treatment records reflect that the Veteran sustained several gunshot wounds around his back in 1967 and one bullet remained in his body.  He currently had a lump in his right lumbar region and believed it was responsible for crampy muscular right leg pain.  It worsened during bedrest and improved with mild exercise.  X-rays confirmed a bullet shaped metal foreign body in his abdomen, but no foreign body posterior to his spine.  Clinical examination showed a soft, nontender mass, palpable in the right lumbar region.  A lumbar CT scan was obtained.  It confirmed a bullet fragment and ruled out a mass lesion in the lumbar area.  A lumbar hernia was not otherwise found.  

July 1989 VA treatment records note that the Veteran had a lumbar spine tap "several years ago."  Since then, he had intermittent lumbar back pain.   The examiner noted the negative CT scan findings for a lumbar hernia.  Clinical examination showed a soft, nontender mass in the right back that was freely moveable.  The examiner diagnosed subcutaneous nodule and rule out lipoma.  A neurosurgery referral was placed.  
August 1989 VA neurology clinical records show that the Veteran had a 15-year history of right leg pain and numbness.  He had a trauma history including a 1967 gunshot wound and 1971 fall.  The examiner assessed right L5 radiculopathy.  

September 1989 VA neurology records reflect an assessment of nerve root compression at L4-L5.  The Veteran was advised to return to the clinic in 3 months.  

June 2000 VA primary care clinic records show that the Veteran was noted to have a metallic bullet at the anterior L4-L5 disc space.  Clinical examination was unremarkable.

December 2001 VA primary care records reflect that the Veteran complained about low back pain.  No further treatment was recommended.  

In a May 2009 letter, the Veteran reported that he had a lumbar puncture in service and since then had had back pain.  

August 2009 VA treatment records reflect that the Veteran had recently fallen and had low back pain.  The examiner noted that private X-rays did not show any fracture in the lumbar area.  

July 2011 VA primary care records reflect that the Veteran had osteoarthritis.  He reported feeling well.  Clinical musculoskeletal evaluation showed an intact range of motion, adequate muscle tone, and no deformity.  

In July 2012, the Veteran again reported that he had a lumbar puncture in service. 

In October 2012, Dr. N.O.V. reported that the Veteran had continuous, strong back pain that was progressive in nature.  He experienced great difficulty with activities of daily living due to back pain.  She noted that he had an in-service spinal puncture and reported having back problems immediately after it.  She believed it was likely that his current back pain was related to the in-service spinal puncture.  

March 2013 VA primary care records included a Review of Systems (ROS).   Musculoskeletal ROS was negative for joint pain or swelling, arthritis, or myalgias.  

In June 2013, a VA physician provided a medical opinion based upon a complete review of the claims folder.  He believed it was less likely than not that the current lumbar degenerative disc disease was related to the in-service spinal puncture.  He stated that the lumbar degenerative disc disease was considered part of the normal aging process.  He noted Dr. N.O.V.'s letter, but assigned little value to it due to her failure to review the entire record or provide a rationale.   

The Veteran contends that service connection is warranted for his current low back disability and neurological disturbances.  As explained below, the preponderance of the evidence weighs against these claims, and they must be denied. 

The record establishes that the Veteran has degenerative arthritis in his lumbar spine and associated radiculopathy.  STRs document that the Veteran had various diagnostic tests during his hospitalization, but they do not confirm that he had a lumbar puncture.  Rather, the evidence suggests he had a lumbar puncture during his March 1946 hospitalization.  Even assuming without conceding that he had a lumbar puncture in service, the remaining issue is a nexus to his in-service illness and attendant medical treatment.  

The evidence in support of a nexus consists of the Veteran's assertions and Dr. N.O.V.'s report.  As to the Veteran's reports, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran's reports that he has had back pain since the alleged in-service lumbar puncture and currently diagnosed degenerative disease of lumbar spine supports his claim by suggesting a continuity of symptomatology.  The issue is the probative value of his reports when considered in light of the entire record.  Here, prior medical records indicate that he attributed prior episodes of back pain and associated neurological symptoms to post service injuries.  See January 1984 VA examination report; June 1989 VA treatment records.  It appears that the Veteran sustained gunshot wounds affecting the lumbar region around 1967 and then had a slip and fall injury at work in 1978.  See id.  These reports where the Veteran identified post service causes for contemporaneous back and neurological pain heavily weigh against his current assertion of a continuity of symptomatology to service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  In short, the Board does not find his current assertions regarding a continuity of symptomatology probative due its inconsistency with the additional evidence of record.  Id.; 38 C.F.R. § 3.303(b).  Nor is there any evidence that arthritis of the lumbar spine manifested to a compensable degree within one year of service separation to allow for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a).  

To the extent the Veteran attributes a post-service back disability to his in-service illness and attendant treatment, the Board finds that he is not competent to report on such a matter.  Jandreau, 492 F.3d at 1377 n.4.; see also Waters, supra.  He is not a medical professional.  The medical questions involved in attributing a disability manifesting many years after service to an in-service illness and related medical treatment are complex.  Consequently, any such reports by him have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  

Briefly, the Board notes that 1946 reports of treatment for arthritis at a private medical facility.  However, these reports are too vague and unspecific to support any finding for degenerative arthritis of the lumbar spine, particularly in light of the Veteran's post service injury history.  Id.

The Board has also considered Dr. N.O.V.'s positive medical opinion given in October 2012.  However, her report does not reflect a complete review of the record.  It does not appear that she had an opportunity to consider the Veteran's prior reports attributing back pain to post-service injuries.  Moreover, she does not provide a scientific rationale in support of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Board does not consider Dr. N.O.V.'s October 2012 medical opinion probative.  Id.

To the contrary, the June 2013 VA medical opinion is authored by a physician and based upon a complete review of the claims folder.  The physician explained that the current back disability is related to the general aging process.  Although the physician does not cite medical literature or studies in support of the determination, he is a medical doctor and it is reasonable to infer that he made such a determination based upon his education and clinical experience.  His explanation is plausible and consistent with the record.  He explained why he did not find Dr. N.O.V.'s medical opinion persuasive.  Overall, the Board finds the June 2013 VA medical opinion highly probative evidence weighing against the claim.  Id.  

Since a service connected back disability is not established, service connection on a secondary basis for neurological disturbances associated with the low back disability is not warranted.  38 C.F.R. § 3.310.  Review of the record shows that the Veteran did not experience any neurological disorder that was not attributable to his back disability until many years following service.  See January 1984 VA examination report; VA treatment records from August and September 1989; March 2009 VA primary care records.  He had not provided any statements as to why he believes any neurological disorder is directly attributable to service, as opposed to his non service-connected back disability.  Further consideration for any neurological disorder on a direct basis is not warranted.  

For the reasons stated above, a nexus has not been demonstrated for the low back and associated neurological disturbances.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a low back disability and neurological disturbances is denied.

(ii) Bilateral knee disability

STRs from October and November 1944 reflect that the Veteran was hospitalized for malarial fever and nematodiasis.  Both conditions improved with hospitalization and he was discharged to duty.  

April 1946 RO records refer to 1944 treatment for arthritis at the Gurabo Hospital.  
February 1948 VA hospital records reflect that the Veteran was treated for severe cellulitis of his right knee.  

A January 1984 VA examination report shows that the Veteran had a 1978 slip and fall injury at work affecting his back, neck, right leg and knee.  He continued to have joint pain from it.  Clinical examination showed the Veteran to have normal balance and propulsion.  He used a cane with his right hand.  Right knee was negative for effusion.  He demonstrated full extension and near complete flexion motion with mild crepitus.  He did not have lateral instability or subluxation.  McMurray's test was negative.  He had full quadriceps strength.  X-rays showed irregularity and sclerotic changes of the patella and slight increased density in the suprapatellar area.  The examiner diagnosed degenerative changes in the right knee.  

June 2000 VA primary care records reflect that the Veteran had mild knee arthritis.  He recently had a great improvement in knee pain.  Clinical examination was unremarkable.  The treating physician reported that the Veteran had difficulty walking due to right knee arthritis and multiple other medical conditions.  

February 2004 VA primary care records reflect that the Veteran had developed significant pain in both knees.  Clinical examination showed severe crepitus in both knees.  Range of motion was intact and muscle tone was adequate.  No deformity was observed.  The examiner noted that X-rays confirmed severe degenerative joint disease in both knees.  

March 2009 VA rheumatology clinic records show that the Veteran had a history of left knee pain over the past several years with swelling.  He denied any recent trauma.  Clinical examination showed crepitus in both knees and mild swelling for the left knee.  No erythema or warmth was observed.  The examiner diagnosed osteoarthritis of both knees.  He provided a pain relief injection for the left knee.  

August 2009 VA primary care records reflect that the Veteran had improvement from his March 2009 left knee steroid injection.  However, he recently had a fall and experienced more pain.  Clinical examination for the left knee showed mild swelling with crepitus.  No erythema or warmth was observed.  He was able to move his left knee without limitation.  His left knee was aspirated.  A magnetic resonance imaging (MRI) study was ordered, but the Veteran failed to follow-up.  

May 2011 VA primary care records show that the Veteran described himself as feeling well.  Musculoskeletal examination showed his range of motion to be intact.  He had adequate muscle tone and was without deformity.  

In June 2012, the Veteran reported that he had food poisoning in service.  Afterward he had liquid removed from his knee.  He believed his knee disability should be service-connected.  

March 2013 VA primary care records show that the Veteran did not have any orthopedic complaints.  Clinical examination was unremarkable.  

For the bilateral knee disability, probative evidence of a nexus to an in-service event, injury, or disease for the currently claimed knee disabilities is missing.  If any knee disability was truly persistent since service, it would be expected that an in-service etiology would be recorded in prior reports.  In this case, when the Veteran sought treatment for musculoskeletal pain in January 1984, he identified a 1978 slip and fall injury and 1967 gunshot wounds for his pertinent medical history.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  His 1984 report is simply inconsistent with his current assertion that his right knee disability is related to service.  It is also reasonable to infer that in January 1984 he was not experiencing left knee pain as he had an opportunity to freely relate his musculoskeletal symptoms to the examining clinician.  Id.  Moreover, his March 2009 report that left knee pain had developed in recent years also heavily weigh against any finding of continuity of symptomatology for the left knee.  He has not otherwise identified a specific in-service for his current claims.  The general temporal lapse between service and the initial claim for knee disability further weighs against the likelihood of a nexus.  For these reasons, a continuity of symptomatology is not shown for either knee.  Caluza, 7 Vet. App. at 506; Id.; 3.303(b).  Nor is there any evidence that arthritis of the knees manifested to a compensable degree within one year of service separation to allow for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran generally contends that his current bilateral knee disability is related to his in-service illness and medical treatment.  He is not a medical professional and the question of whether his current bilateral knee disabilities are related to an in-service illness and medical treatment occurring many years ago is a complex medical question.  The Board finds that he is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4.; see also Waters, supra.  Consequently, any such reports from him have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  He has not submitted any competent evidence supporting such a contention for these claims.  Overall, there is no probative evidence suggesting that the Veteran's current knee disabilities are related to his in-service illness and attendant medical treatment.  Caluza, 7 Vet. App. at 506.  

For the reasons stated above, a nexus has not been demonstrated for a left or right knee disability.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left and right knee disabilities is denied.

(iii) Hypertension

At the outset, the Board notes that in accordance with VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 n.1 (2014).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

STRs do not include any complaints or reports for hypertension, even during the Veteran's period of hospitalization.  October 1944 physical evaluation showed a systolic blood pressure reading of 120 with an apparent diastolic reading of 50.  

VA hospital records from October 1945 show that the Veteran had a blood pressure reading of 120/80.
VA hospital records from March 1946 reflect that the Veteran had a blood pressure reading of 125/70.  

March 1984 VA examination report reflects that the Veteran had a blood pressure of 108/72.

July 1989 VA treatment records show a blood pressure reading of 110/70.

September 1989 VA treatment records include a blood pressure reading of 124/74.

June 2000 VA primary care records show that the Veteran had hypertension.  Blood pressure was recorded as 144/77.   VA treatment records since that date indicate that he has continued to be treated for hypertension.  

In his July 2012 claim, the Veteran reported that he had food poisoning in service and received medical treatment from Dr. B.V. for hypertension.  

Review of Dr. B.V.'s treatment records show that the Veteran was followed for unspecified essential hypertension in 2012 and 2013.    

The weight of the evidence is against a continuity of symptomatology beginning in service or a nexus to an in-service illness for this claim.  STRs do not show hypertension.  The October 1945 and March 1946 blood pressure readings do not indicate hypertension.  Blood pressure readings taken for the March 1984 VA examination report and those recorded in July and September 1989 VA treatment records strongly suggest that the Veteran had normal blood pressure many years after service.  Buczynski, 24 Vet. App. at 224.  The initial report of hypertension was made in June 2000 VA primary care records.  In sum, the evidence clearly shows that the Veteran did not develop hypertension until many years after service, precluding presumptive service connection, and a continuity of symptomatology is not shown.  Caluza, 7 Vet. App. at 506; Id.; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The lay or medical evidence does not contain any indication that the currently diagnosed hypertension could otherwise possibly be related to service.  The Veteran generally contends that his current hypertension is related to his in-service illness and medical treatment.  He is not a medical professional.  The question of whether his current hypertension is related to an in-service illness and medical treatment occurring many years ago is a complex medical question.  The Board finds that he is not competent to assert a nexus regarding this issue. Jandreau, 492 F.3d at 1377 n.4.; See also Waters, supra.  Consequently, any such reports from him have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  He has not submitted any competent evidence supporting such a contention for this claim.  Overall, there is no probative evidence suggesting that the Veteran's current hypertension is related to his in-service illness and attendant medical treatment.  Caluza, 7 Vet. App. at 506.  

For the reasons stated above, a nexus has not been demonstrated for hypertension.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for hypertension is denied.

(iv) Prostate disorder

STRs do not include any complaints or reports for any prostate disorder, even during the period of hospitalization.  Similarly, his hospitalizations in October 1945 and March 1946 do not suggest a specific prostate disorder.  

March 1984 VA clinical evaluation reflects that the Veteran had a normal genitourinary system.  

November 2000 VA primary care records suggest that the Veteran recently had prostate surgery.  He was encouraged to bring a copy of these medical records.    

May 2008 SMP VA examination report does not refer to any genitourinary symptoms believed to be interfering with the Veteran's activities of daily living.  

July 2011 VA primary care records refer to a history of prostate surgery.  Review of systems was negative for any genitourinary complaints.  

Dr. B.V.'s notes from April 2012 reflect that he had a placed a urology referral for the Veteran.  His September 2012 notes added a diagnosis of benign prostate hypertrophy (BPH).  

September 2012 VA primary care records included complaints about nocturia.  The Veteran received additional medication for treatment.  

July 2013 VA primary care records show that the Veteran had BPH with nocturia. He did not report voiding problems.  He also continued to have urinary incontinence.  

The Veteran contends that service connection is warranted for a prostate disorder.  
STRs and medical records obtained shortly after separation do not in any way suggest that the Veteran had a residual prostate disorder from his in-service illness and associated medical treatment.  Review of more recent medical records indicate that the Veteran developed a prostate disorder many years after service.  They do not suggest that the current prostate symptoms had any relationship to the Veteran's temporally remote in-service illness and medical treatment.  The Veteran has made vague assertions of a nexus to his in-service illness and attendant medical treatment.  
The question of whether his current prostate disorder is related to an in-service illness and medical treatment occurring many years ago is a complex medical question.  The Board finds that the Veteran is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4.; See also Waters, supra.  Consequently, any such reports from him have no probative value.  Id.; 38 C.F.R. § 3.159(a)(1).  He has not submitted any competent evidence supporting such a contention for this claim.  Overall, there is no probative evidence suggesting that the Veteran's current prostate disorder is related to his in-service illness and attendant medical treatment.  Caluza, 7 Vet. App. at 506.  

For the reasons stated above, a nexus has not been demonstrated for a prostate disorder.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a prostate disorder is denied.

(v) Acquired psychiatric disorder

STRs do not document any psychiatric manifestations or treatment associated with the Veteran's illness.  

April 2013 VA psychology records reflect that the Veteran had an initial assessment for psychotherapy.  The consultation was focused on coping with urinary incontinence.  The Veteran reported having difficulty managing these symptoms and that he felt lonely.  The clinician noted that the Veteran did not have a mental health history.  Mental status examination was grossly normal.  The clinician diagnosed psychological factors affecting medical condition and adjustment disorder with anxiety, mood.  She summarized that the Veteran had adjustment difficulties following an onset of urinary incontinence.  A similar report was made in a September 2013 VA psychology consultation.  

The Veteran contends that service connection is warranted for a psychiatric disorder.  He does not provide any particular statement in support of a nexus, other than his general assertions that he has residual disability from his in-service illness and attendant medical treatment.  There is no evidence of that psychosis manifested to a compensable degree within one year of discharge to allow for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a).  To the contrary, the medical evidence indicates that the Veteran had not received psychiatric treatment until over 65 years following service.  The current medical records clearly show that the Veteran's psychological symptoms are attributable to contemporaneous medical conditions, rather than any remote history of illness and medical treatment.  The Veteran is not service connected for any disability to warrant consideration on a secondary basis.  38 C.F.R. § 3.310.  In summary, the preponderance of the evidence is clearly against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an acquired psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



IV. Knee disability pursuant to 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id. 

Thus, under the applicable law, VA fault or an event not reasonably foreseeable would be required for this claim to be granted, if the evidence were to establish additional disability which was caused by hospital care, or by medical or surgical treatment, rendered by the Department of Veterans Affairs.  In determining whether a Veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Review of the VA treatment records reflects that the Veteran had a steroid injection for his left knee in March 2009.  The examiner reported that the Veteran provided verbal consent after an explanation of the risks versus benefits.  The injection was made under sterile conditions and consisted of 40 milligrams (mg) Kenalog plus 1 cubic centimeter (cc) Lidocaine, 1 percent.  It was without complication.  

August 2009 VA treatment records reflect that the Veteran experienced pain relief in his left knee for several weeks following the steroid injection.  He recently fell and had an exacerbation of pain.  Clinical examination of the left knee showed mild swelling with crepitus.  Erythema or warmth was not observed.  He was able to move his left knee without limitation.  He returned to the VA rheumatology clinic approximately two weeks later.  His left knee was aspirated under sterile conditions.  Approximately 15 cc of yellow fluid was removed.  He then received 20 mg Kenalog injection, plus 1 cc of Lidocaine, 1 percent.  No complication was identified.

August 2009 VA treatment records show that written consent was obtained for arthrocentesis and steroid injection.  The procedures were without complication.  

July 2011 VA primary care records reflect that the Veteran described himself as "well."  Review of systems was negative for any musculoskeletal complaints.  Clinical examination of the extremities was unremarkable.  Subsequent VA and private medical records do not identify any residual disorder or additional disability attributable to the March and August 2009 left knee procedures.  

In May 2012, the Veteran reported that he had a knee disability due to malpractice at a VA hospital.  

In July 2012, the Veteran reported that he had liquid removed from his knees.  He believed he should be service-connected for a knee disability.  

In order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  The medical and lay evidence in this case simply does not show that the Veteran experienced any additional left knee disability from steroidal injections given in March and August 2009 or the August 2009 aspiration.  The Veteran's reports are vague as to the precise additional left knee disability that he believes is attributable to VA medical care.  See May and July 2012 claims.  At best, he identified the August 2009 left knee aspiration as the procedure he believes to have been an instance of malpractice or similar fault by VA in providing medical care.  However, the contemporaneous medical evidence does not show any complication from the left knee procedures and none is suggest by more recent clinical records.  

In summary, an additional knee disability is not shown.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Compensation pursuant to 38 U.S.C.A. § 1151 for a left knee disability is therefore denied.  


ORDER

The petition to reopen the previously denied service connection claim for a stomach condition is granted.

The petition to reopen the previously denied service connection claim for a back disability is granted.

Service connection for a back disorder is denied.

Service connection for a neurological disorder is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for hypertension is denied.  

Service connection for a prostate disorder is denied.

Service connection for an acquired psychiatric disorder is denied.  

Entitlement to disability compensation for a left knee disability pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.


REMAND

Stomach disorder, claimed as food poisoning

The July 2013 VA examiner expressed a negative medical opinion based upon a lack of current treatment for any stomach disorder.  However, it appears that there may be pertinent outstanding private medical records concerning treatment for a current gastrointestinal disorder.  Currently available April 2012 private medical records from Dr. B.V.L. records indicate that he referred the Veteran to a gastroenterologist (Dr. R.R.).  VA treatment records from March 2013 also reflect that the Veteran was encouraged to bring his private medical records to update his medication profile.  Since there may be pertinent outstanding private medical records, another request for private medical records from Drs. B.V.L. and R.R. is needed.  If any newly obtained evidence shows a current gastrointestinal disorder, an addendum medical opinion is also necessary.  

SMP based upon A&A or housebound status

The Veteran has not been afforded a current VA examination to address whether he is in need of regular aid and attendance due to his combination of nonservice-connected disabilities.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In a July 2014 statement, the Veteran asserted that he needed aid and attendance due to his progressive medical disabilities.  An updated VA medical examination for A&A and housebound status is therefore needed.  

Also, VA treatment records dated after September 2013 must be obtained to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary authorizations from the Veteran, obtain all medical records from B.V.L., M.D. prior to April 2012 and after January 2013 and then all medical records from R.R., M.D. for gastrointestinal care.  Inform the Veteran that he may also directly submit any medical records in his possession.  

2.  Obtain all VA treatment records after September 2013.  

3.  Then, schedule the Veteran for a VA Aid and Attendance examination.  The entire claims file, to include this REMAND, must be provide to and reviewed by the examiner in conjunction with the examination.  Any indicated tests must be obtained prior to the final examination report.

4.  Then, readjudicate the issues remaining on appeal, and  issue a Supplemental Statement of the Case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


